ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Hewlett-Packard Company                      )      ASBCA No. 59657
                                             )
Under Contract No. N00189-07-D-Z015          )

APPEARANCES FOR THE APPELLANT:                      Terry L. Albertson, Esq.
                                                    Stephen J. McBrady, Esq.
                                                    Skye Mathieson, Esq.
                                                     Crowell & Moring LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Lawrence S. Rabyne, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Arlington Heights, IL

           OPINION BY ADMINISTRATIVE JUDGE SHACKLEFORD

      The parties have entered into a settlement agreement and jointly request that the
Board enter judgment in this appeal.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$23,492,630.90. Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109
from 24 June 2014 until date of payment.

       Dated: 15 October 2015



                                                 RICHARD SHACKLEFORD
                                                 Acting Chairman
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
I concur                                         I concur

                                                  6)--t_______
                         •          '   rr
                                                 OWEN WILSON
Acting Vice Chairman                             Administrative Judge
Administrative Judge                             Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59657, Appeal of
Hewlett-Packard Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2